Opinion issued April 2, 2009










 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-000691-CR
____________

RUBEN LOPEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1145635



MEMORANDUM  OPINION
 On March 20, 2009, appellant  filed a motion to dismiss the above-referenced
appeal. (1)  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	Any pending motions are denied as moot.
	The Clerk of this Court is directed to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    The motion is signed by appellant, Ruben Lopez and by his counsel, Lana Gordon.